Order filed September 1, 2015




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-15-00021-CV
                                     ____________

                          CLINTON BOWERS, Appellant

                                           V.

                          BARBARA BOWERS, Appellee


                     On Appeal from the 300th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 70242

                                       ORDER

      Appellant’s brief was filed on May 19, 2015. The court has determined that
appellant has not properly presented this cause in the brief on file. Appellant failed
to substantially comply with Rule 38 of the Texas Rules of Appellate Procedure.
See Tex. R. App. P. 38.1(a), (c), (f), and (i).

      Accordingly, pursuant to Rule 38.9, the court orders appellant to rebrief. See
Tex. R. App. P. 38.9. Appellant’s amended brief is due within 30 days of the date
of this order and appellee’s responsive brief shall be due 30 days after appellant’s
revised brief is filed. If appellant fails to file his brief within 30 days of the date of
this order, the appeal will be dismissed for want of prosecution. See Tex. R. App.
P. 42.3(b).



                                        PER CURIAM



Panel consists of Justices Jamison, McCally and Wise.